USCA4 Appeal: 22-6731      Doc: 6         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6731


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAOUL LAFOND, a/k/a Fletcher Busbee, a/k/a Chris Lafond, a/k/a Jim, a/k/a Jamaican
        Jim, a/k/a Derrick Burch, a/k/a Ronald Elie, a/k/a Ronald Ely,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (6:96-cr-00212-CCE-1)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Raoul Lafond, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6731      Doc: 6         Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

              Raoul Lafond appeals from the district court’s order denying his motion for

        appointment of counsel and denying relief on his 18 U.S.C. § 3582(c)(2) motion for a

        sentence reduction. “We review a district court’s decision [whether] to reduce a sentence

        under 18 U.S.C. § 3582(c)(2) for abuse of discretion and its ruling as to the scope of its

        legal authority under § 3582(c)(2) de novo.” United States v. Mann, 709 F.3d 301, 304

        (4th Cir. 2013). Our review of the record reveals no error. The court clearly understood

        its authority to reduce Lafond’s sentence but declined to grant a reduction based on its

        review of the 18 U.S.C. § 3553(a) factors.

               Accordingly, we affirm the district court’s order. United States v. Lafond, No. 6:96-

        cr-00212-CCE-1 (M.D.N.C. June 10, 2022). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2